Citation Nr: 1023880	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1978 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability. 

The record reflects that in multiple correspondences, the 
Veteran raised a claim of entitlement to service connection 
for a cervical spine disability that has not yet been 
addressed by the RO.  The Board refers that claim to the RO 
for appropriate action.


FINDING OF FACT

The Veteran's lumbar spine disability first manifested many 
years after service and is not related to his service or to 
any aspect thereof.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Veteran contends that his lumbar spine disability is 
related to his active service.  

The Veteran's service treatment records reflect that in 
January 1980, he was treated for back pain.  The examiner 
found that the Veteran was suffering from mild back stress.  
He prescribed acetaminophen and an ace wrap.  In August 1981, 
the Veteran was treated for low back pain.  He complained 
that the back pain had persisted for one week.  There was 
point tenderness in the lower portion of the back.  The 
examiner prescribed Norgesic and Tylenol.  In June 1982, the 
Veteran was again treated for low back pain.  The examiner 
observed the Veteran's movement was within normal limits and 
found that the Veteran was suffering from low back stress.  
The examiner prescribed Naproxin and heat.  On May 1984 
separation examination, clinical evaluation of the spine was 
normal.  As there was no evidence demonstrating that a 
chronic lumbar spine disability was diagnosed on separation 
from service, the Board finds that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a 
lumbar spine disability.  38 C.F.R. § 3.303(b).

The first post-service treatment record is dated in February 
2002, when the Veteran complained of lower back pain which 
had been a chronic and ongoing problem but had flared up 
recently.  The Veteran stated he had X-rays done in the past 
and had been told that he had a "degenerative spine with 
bone rubbing bone."  The examiner assessed that the Veteran 
had mechanical low back pain and a history of degenerative 
joint disease and disc disease.  The Veteran was prescribed 
pain medications for relief.

On July 2002 VA spine examination, the Veteran stated that he 
had a history of back trouble since the 1980s.  He reported 
that during physical training in service he had back pain.  
He said that he went to sick call and was given Bengay, 
placed on light duty, and sometimes would receive heat.  He 
further stated that from the time he was discharged from 
service in 1984, he had experienced back pains and his back 
locked up on him with some numbness in the left leg.  He 
complained of daily back pain and also referred the back pain 
to the left leg with some associated paresthesias.  The 
examiner noted moderate objective evidence of painful motion, 
spasm, weakness, and tenderness.  There was also some spasm 
of the paraverebral muscles in the lumbosacral area.  The 
Veteran also underwent a neurological examination, which the 
examiner found was essentially within normal limits.  X-ray 
of the lumbosacral spine revealed no evidence of compression 
fractures or spondylolisthesis.  The examiner diagnosed the 
Veteran with a chronic low back disorder with minimal to 
moderate functional limitational loss due to pain.

Private treatment records reflect that in October 2002 the 
Veteran complained of low back pain and left leg numbness and 
tingling.  He reported a twenty-year history of low back 
pain, which was aggravated with standing, bending, lifting 
and twisting.  X-rays of the lumbar spine showed moderately 
severe degenerative disc collapse at L5-S1.  The diagnosis 
was low back pain with lumbar degenerative disc.  The 
examined also noted that neurologic symptoms in the left arm 
and left leg were becoming significantly aggravating-and 
recommended a cervical MRI.  

On November 2004 VA spine examination, the Veteran stated 
that while stationed in Germany in the 1980s he had 
increasing low back pain after carrying his rucksack.  The 
Veteran reported that he was seen several times during 
service and was given a diagnosis of back strain.  He 
reportedly was placed on several medications and muscle 
relaxers.  The Veteran denied any physical therapy but was 
given a back brace, and reported that he was given a 
temporary profile.  After discharge, the Veteran stated that 
he periodically had problems with his back.  He reported that 
he was followed by a back specialist in November 2002.  The 
Veteran also reported that he had significant problems with 
his cervical spine, but was also found to have disk problems 
to his lower back.  He was treated with pain medications and 
subsequently had cervical spine surgery.  The Veteran 
reported that after his discharge from the military, he 
worked as a househusband.  Thereafter, he worked as a 
janitor.  For the past ten years, he had been a supervisor 
and manager for a heavy equipment operator.  He reported that 
during the last twelve months, he had missed approximately 
two to three weeks of work related to his lower back.  The 
Veteran reported that his current pain was a five or six on 
the pain scale and it was intermittent.  He had associated 
stiffness and weakness to his back.  He also reported 
occasional numbness radiating to his right lower extremity.  
The Veteran did not use a cane, but used a back brace 
occasionally.  He stated that he could walk approximately 
three blocks.  He reported that at times, he felt unsteady 
and staggered.  He denied any surgery to his lower back.  
Functionally, the Veteran reported he could not perform any 
heavy lifting.  

After completing physical examination, the examiner reviewed 
the Veteran's claims file and concluded that the Veteran's 
low back disability was less likely than not related to his 
active service, including the January 1980, August 1981, and 
June 1982 complaints of low back pain.  The examiner 
explained that there were no medical records from 1984 to 
2002, an eighteen-year gap, that demonstrated a workup or 
increased intensity related to his lower back pain.  The 
examiner also noted that the present lumbar spine X-rays did 
not demonstrate degenerative disc disease, lessening the 
likelihood that a back injury in service caused his current 
disability.  Accordingly, the examiner found it unlikely that 
the current low back disability was related his in-service 
low back manifestations.

The Veteran has stated that he received treatment for his low 
back from 1984 to 2002 as a dependent, however, he has not 
informed the VA at what facility he received treatment or 
under whose name.  Therefore, these records are not available 
for review.

In this case, the first clinical evidence of record of 
complaints or diagnosis of a low lumbar spine disability 
after separation from service is dated in 2002, approximately 
18 years after the Veteran's separation from service.  Due to 
the length of time between his separation from service and 
the initial manifestations of a low back disability, the 
Veteran is not entitled to service connection for a low back 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment, the evidence weighs 
against a finding of continuity of symptomatology and 
treatment, which weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent medical evidence 
establishing a medical nexus between military service and the 
Veteran's lumbar spine disability.  Therefore, the Board 
finds that service connection for a lumbar spine disability 
is not warranted on a direct basis.

The Board has considered the Veteran's assertions that his 
lumbar spine disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
degenerative joint disease and lumbar strain, as contrasted 
with symptoms of pain and swelling, are not subject to lay 
diagnosis.  The Veteran can report having pain and swelling.  
However, those are subjective symptoms and the associated 
disorders are not readily identifiable a way that may be 
observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different joint disorders.  The 
Veteran does not have the medical expertise to discern the 
nature of any current orthopedic diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a lumbar spine disability, but he 
is not competent to provide a medical opinion regarding the 
etiology.

The weight of the credible evidence demonstrates that the 
Veteran's lumber spine disability first manifested many years 
after service and is not related to his active service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for his lumbar 
spine disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, September 
2002, January 2003, September 2003 and July 2006, a rating 
decision in August 2002, and a Statement of the Case in 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2005 Supplemental Statement of the Case.  The Veteran 
was sent additional notice in July 2006.  However, the Board 
finds that the issuance of a supplemental statement of the 
case is not required because no evidence was received after 
the May 2005 supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The claims file 
contains his service treatment records.  Additionally, the 
Veteran has been provided a VA examination with respect to 
his claim.  The appellant has referred to addition private 
medical evidence, but had not made it available and had not 
been obtained.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law. 






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


